LACOMBE, Circuit Judge.
If all the books and papers of the Detroit Company are destroyed, the motion, so far as it is concerned, should be denied. But the affidavit of destruction should be more specific than the one now submitted. If such is not submitted on settlement of the order, the same relief will be given against both companies.
Plaintiff should be given inspection, etc., in advance of the trial, of the following books and papers of the Railway Steel Spring Company: So much of the minute books of stockholders, directors, and executive committee (if any) as relate in any way to the alleged purchase of the plant and property of the Detroit Company; all correspondence between the two companies, or any officers thereof, relating thereto; all contracts between said two companies alone, or between said two companies, or either of them, and others, relating to said transfer or purchase, or to the operation of the plant of the Detroit Company subsequent thereto down to November 18, 1902; all vouch*735ers and checks and all book entries relating to said alleged purchase. Also, covering the period from February 27, 1902, to November 18, 1902, all books and papers which will show the total sales of articles of the character specified in the contract sued on from the old plant of the Detroit Company, but not the names of the purchasers.
To avoid controversy during such inspection, etc., a special master will be appointed, who will see to it that the provisions of this order are fully and frankly complied with, and also that plaintiff does not get sight of anything not legitimately necessary to enable it to prove its case on the trial.